DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Final Office Action in response to communications received October 28, 2020.  No Claims have been canceled. Claims 1, 14 and 18 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Arguments/Amendments
Drawings
Applicant’s amendments to the specification and drawings are sufficient to overcome the objection set forth in the previous Office Action for failing to comply with 37 CFR 1.84 (p)(5).  The examiner withdraws the objection to the drawings. 
	Claim Rejections - 35 USC § 112
Applicant’s amendments in response to the 35 USC 112 2nd/(b) paragraph rejection set forth in the previous Office action for failing to particularly point out and distinctly claim the subject matter is the invention is sufficient to overcome the rejection of claim 1-13.  The examiner withdraws the 35 USC 112 2nd/(b) paragraph rejection of claims 1-13.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1-13:
Claim 1 recites the limitation “in response to determining that the second account transaction data is also for the first financial account, displaying the second account transaction data from the second API to a user for the first financial account in place of the first account transaction data from the unavailable first data aggregator server,” which is new matter.   The original presentation of the written disclosure has no support for the limitation.  The specification has support for “a problem may arise when a data aggregator' s services are temporarily halted, become too expensive for third party businesses to utilize or otherwise become unavailable for some reason” (para 0007); “if that institution's OFX server becomes unavailable for any reason, and a different aggregation or other source of information is switched, for example, to another aggregator source such as By AllAccounts, then it may be advantageous for the old account data (from the OFX feed)” (para 0030)

However there no support for “in response to determining that the second account transaction data is also for the first financial account, displaying the second account transaction data from the second API to a user for the first financial account in place of the first account transaction data from the unavailable first data aggregator server,” as the written disclosure does not process where in response to determining second account data for first account data displaying the second account data in place of the first account data which is unavailable from the first data aggregator server. 
Claims 2-13 depend upon claim 1 and contain the same deficiencies as discussed above with respect to claim 1.  Therefore, claims 1-13 are rejected for failing to comply with written disclosure requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Pub No. 2003/0225688 A1 by Dobbins (Dobbins) and further in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon)
In reference to Claim 1:
Wehunt teaches:
(Currently Amended) A method ((Wehunt) in at least para 0031, para 0049, Claim 1) comprising:
tracking first account transaction data for a first financial account over a network using a personal financial manager (PFM) server using a first financial data feed having a first application programming interface (API) ((Wehunt) in at least para 0013, para 0028, para 0032, para 0043, para 0045-0046, para 0049);...
... receiving, at the PFM server, second account transaction data from the second data aggregator server over the network ((Wehunt) in at least para 0018; wherein the prior art teaches (“the ASK application can also capture online documents associated with the customer from the old bank account, and transfer them to an electronic storage facility dedicated to the customer with the new account); para 0020-0023, para 0026-0027; wherein the prior art teaches ("ASK Application could access CheckFree databases to automatically gather old account data electronically, and transfer this data to new account records stored in the new bank's databases.”), para 0036, para 0039, para 0041);
comparing, at the PFM server, the first account transaction data and the second account transaction data against a transaction threshold [pre-defined criteria] to determine if the second account transaction data is also for the first financial account ((Wehunt) in at least FIG. 2 ref # 214, #228; para 0039-0041, para 0045) ...and
in response to determining that the second account transaction data is also for the first financial account, displaying [contacts, SMS, alerts, emails] the second account transaction data from the second API to a user for the first financial account in place of the unavailable first account transaction data ...((Wehunt) in at least para 0044-0046)
Wehunt does not explicitly teach:
detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable to the PFM server over the network and that a second data aggregator server is currently available to the PFM server over the network;
comparing, at the PFM server, the first account transaction data and the second account transaction data ... by overlaying the first account transaction data with the second account transaction data for a specified period of time to determine whether the first account transaction data matches the second account transaction data for the specified period of time
in response to the detecting, switching, at the PFM server, from the first data aggregator server to the second data aggregator server, the second data aggregator server using a second financial data feed having a second API different from the first API;
... displaying the second account transaction data from the second API to a user for the first financial account in place of the first account transaction data from the unavailable first data aggregator server.
Kaehn teaches:
detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable to the PFM server over the network and that a second data aggregator server is currently available to the PFM server over the network ((Kaehn) in at least FIG. 6; para 0018, para 0033, wherein the prior art teaches each serving having respective interface; para 0048, para 0104-0105, para 0121-0130, para 0138-0139);
in response to the detecting, switching, at the PFM server, from the first data aggregator server to the second data aggregator server, the second data aggregator server using a second financial data feed having a second API different from the first API ((Kaehn) in at least FIG. 2 ref # 207; FIG. 5; para 0048, para 0103-0105, para 0120, para 0142, para 0144); 
displaying [transmit retrieved data] ... transaction data from the unavailable first data aggregator server ((Kaehn) in at least FIG. 2 ref # 216; para 0032, para 0129-0136)
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service
Knudtzon teaches:
comparing, ...the first account transaction data and the second account transaction data ... by overlaying the first account transaction data with the second account transaction data for a specified period of time to determine whether the first account transaction data matches the second account transaction data for the specified period of time ((Knudtzon) in at least Col 4 lines 55-67, Col 8 lines 26-57, Col 8 lines 1-Col 9 lines 1-42 wherein the prior art teaches matching the overlay journal data on a record by record basis with overlay general ledger accounts, Col 10 lines 33-59, Col 12 lines 36-44
Both Wehunt and Knudtzon are directed toward accounting practices with respect to transaction datasets and matching inputted data with stored data.  Knudtzon teaches the motivation of adjusting journal entries for each general ledger account and each financial transaction associated with the general ledger accounts so that repetitions of data entry and reconciliation for specific journal entries can be matched and reversal of data entries can be reduced. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to data entry of account datasets of Wehunt to include the overlay system of Knudtzon since Knudtzon teaches the motivation of adjusting journal entries for each general ledger account and each financial transaction associated with the general ledger accounts so that repetitions of data entry and reconciliation for specific journal entries can be matched and reversal of data entries can be reduced. 
Dobbins teaches:
in response to determining that the second account transaction data is also for the first financial account, displaying the second account transaction data from the second API to a user for the first financial account in place of the first account transaction data ....((Dobbins) in at least FIG. 9B; para 0039) 
Although the prior art Wehunt does not explicitly teach the “displaying” function, the prior art teaches that when it is determined data is missing, that the interface contacts the user with SMS, alerts and/or emails.  Such forms of communication are visual, accordingly the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention. 
Both Wehunt and Dobbins teach communicating with the user when data is determined to be missing and/or incorrect when accounts are switched.  Dobbins teaches the motivation of displaying missing information in order to provide notes to the user on missing data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the types of visual communication of Wehunt to include a visual display as taught by Dobbins since Dobbins teaches the motivation of displaying missing information in order to provide notes to the user on missing data.  
In reference to Claim 6: 
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 6.
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein each of the first account transaction data and the second account transaction data includes the following data for each transaction: 
transaction date, transaction type, transaction description, and transaction amount ((Wehunt) in at least para 0017, para 0044).
Dobbin teaches and provides supporting evidence:
wherein each of the first account transaction data and the second account transaction data includes the following data for each transaction: 
transaction date, transaction type, transaction description, and transaction amount ((Dobbin) in at least para 0008, para 0035-0036, para 0038)
Both Wehunt and Dobbin are directed toward financial account transfers.  Dobbins teaches the motivation of transaction data such as date so that the there is an established date for the new account and a date to close the old account.  Dobbins teaches the motivation of transaction data such as transaction type in order to identify money transfer is debit or credit.  Dobbins teaches the motivation of transaction data such as amount for use in a money transfer.  Dobbins teaches the motivation of transaction description in order to provide money transfer arrangements for billing such as utilities, internet, major employers, and the like.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand transaction data details to include those as taught by Dobbins since Dobbins teaches the motivation of transaction data such as date so that the there is an established date for the new account and a date to close the old account.  Dobbins teaches the motivation of transaction data such as transaction type in order to identify money transfer is debit or credit.  Dobbins teaches the motivation of transaction data such as amount for use in a money transfer.  Dobbins teaches the motivation of transaction description in order to provide money transfer arrangements for billing such as utilities, internet, major employers, and the like.  
In reference to Claim 7: 
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 7.
(Original) The method of claim 1 (see rejection of claim 1 above), 
Wehunt does not explicitly teach:
wherein the detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable over the network includes detecting, at the PFM server, that services over the network of the first data aggregator server have halted.
Kaehn teaches:
wherein the detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable over the network includes detecting, at the PFM server, that services over the network of the first data aggregator server have halted. ((Kaehn) in at least FIG. 6; para 0018, para 0033, wherein the prior art teaches each serving having respective interface; para 0048, para 0104-0105, para 0121-0130, para 0138-0139)
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.
In reference to Claim 8: 
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 8.
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the transaction threshold is predetermined.((Wehunt) in at least para 0045)
Claim 2-5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn), in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon) in view of US Pub No. 2003/0225688 A1 by Dobbins (Dobbins) as applied to Claim 1 above, and further in view of US Patent No. 5,768,519 by Swift et al. (Swift)
In reference to Claim 2: 
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 2
(Original) The method of claim 1 (see rejection of claim 1 above), further comprising 
Wehunt does not explicitly teach:
merging, at the PFM server, the tracked first account transaction data received prior to detecting that the first account transaction data is unavailable with the displayed second account transaction data such that both the tracked first account transaction data received prior to detecting that the first account transaction data is unavailable and the second account transaction data are displayed to the user.
Swift teaches:
merging, at the PFM server, the tracked first account transaction data received prior to [transferring accounts] ((Swift) in at least Abstract; FIG. 4 ref # 100-108; FIG. 5; FIG, 7; FIG. 8 ref # 200-204, Col 2 lines 40-67, Col 5 lines 30-Col 6 lines 1-10, Col 7 lines 9-23, 35-42, Col 10, Col 11 lines 13-44, Col 15 lines 55-Col 17 lines 1-8)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation of merging data prior to transferring data from the source domain in order to create a new account at the target domain identifiers that are mapped from the identifiers of account source domain as merging accounts associated with a source domain into a target domain in an established network presents significant administrative problems.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data sets from an account source server to a target account source server of Wehunt to include data merging as taught by Swift since Swift teaches the motivation of merging data prior to transferring data from the source domain in order to create a new account at the target domain identifiers that are mapped from the identifiers of account source domain as merging accounts associated with a source domain into a target domain in an established network presents significant administrative problems.  
Kaehn teaches:
detecting that the first account transaction data is unavailable with the displayed second account transaction data ...((Kaehn) in at least FIG. 2 ref # 207; FIG. 5; para 0048, para 0103-0105, para 0120, para 0142, para 0144);
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.
Dobbins teaches:
such that both the tracked first account transaction data received prior to detecting that the first account transaction data is unavailable and the second account transaction data are displayed to the user. .((Dobbins) in at least FIG. 9B; para 0039) 
Although the prior art Wehunt does not explicitly teach the “displaying” function, the prior art teaches that when it is determined data is missing, that the interface contacts the user with SMS, alerts and/or emails.  Such forms of communication are visual, accordingly the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention. 
Both Wehunt and Dobbins teach communicating with the user when data is determined to be missing and/or incorrect when accounts are switched.  Dobbins teaches the motivation of displaying missing information in order to provide notes to the user on missing data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the types of visual communication of Wehunt to include a visual display as taught by Dobbins since Dobbins teaches the motivation of displaying missing information in order to provide notes to the user on missing data.  
In reference to Claim 3: 
The combination of Wehunt, Kaehn, Knudtzon, Dobbins and Swift discloses the limitations of dependent claim 2.  Wehunt further discloses the limitations of dependent claim 3.
(Original) The method of claim 2, wherein the first account transaction data from the first API (see rejection of claim 2 above) comprises 
Wehunt does not explicitly teach:
one or more custom additions from the user available to the PFM server over the first API and the one or more custom additions are merged with the displayed second account transaction data.
Swift teaches:
one or more custom additions from the user available to the PFM server over the first API and the one or more custom additions are merged with the displayed second account transaction data. ((Swift) in at least FIG. 2-3; FIG. 4 ref # 108-110, FIG. 7; Col 5 lines 45-67, Col 7 lines 9-24, lines 35-52).
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources 
In reference to Claim 4: 
The combination of Wehunt, Kaehn, Knudtzon, Dobbins and Swift discloses the limitations of dependent claim 3.  Wehunt further discloses the limitations of dependent claim 4.
(Original) The method of claim 3 (see rejection of claim 3 above), 
wherein the customized data includes ... memos, transaction splits.((Wehunt) in at least para 0023, para 0041)
Wehunt does not explicitly teach:
wherein the one or more custom additions comprise one or more of custom categorizations, taggings, ...
Swift teaches:
wherein the one or more custom additions comprise one or more of custom categorizations [group], taggings [id’s], memos, and splits related to the first account transaction data.((Swift) in at least FIG. 2-3; FIG. 4 ref # 108-110, FIG. 7; Col 5 lines 45-67, Col 7 lines 9-24, lines 35-52)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources 
In reference to Claim 5: 
The combination of Wehunt, Kaehn, Knudtzon, Dobbins and Swift discloses the limitations of dependent claim 2.  Wehunt further discloses the limitations of dependent claim 5.
(Original) The method of claim 2, wherein prior to the displaying (see rejection of claim 2 above), the method further comprises:
receiving, at the PFM server, customized data related to the first account transaction data from the user ((Wehunt) in at least FIG. 2; para 0039); and
Wehunt does not explicitly teach:
including, at the PFM server, the customized data in the first account transaction data such that the merging, at the PFM server, of the second account transaction data with the first account transaction data results in the customized data remaining present in the merged data.
Swift teaches:
including, at the PFM server, the customized data in the first account transaction data such that the merging, at the PFM server, of the second account transaction data with the first account transaction data results in the customized data remaining present in the merged data.((Swift) in at least FIG. 2-3; FIG. 4 ref # 108-110, FIG. 7; Col 5 lines 45-67, Col 7 lines 9-24, lines 35-52)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources 
In reference to Claim 9: 
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 9.
(Original) The method of claim 1 (see rejection of claim 1 above), 
Wehunt does not explicitly teach:
wherein the transaction threshold is determined dynamically.
Swift teaches:
wherein the transaction threshold is determined dynamically ((Swift) in at least FIG. 4 ref # 106-108; FIG. 7; Col 10 lines 34-Col 12 lines 1-11, Col 7 lines 55-Col 16)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s thresholds for modifying assignments of domain in names in order to reduce the number of access control entries (ACEs) stored on protected network resources.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s thresholds for modifying assignments of domain in names in order to reduce the number of access control entries (ACEs) stored on protected network resources.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon) in view of US Pub No. 2003/0225688 A1 by Dobbins (Dobbins) as applied to Claim 1 above, and further in view of US Pub No. 2007/0067278 A1 by Borodziewiez et al. (Borodziewiez)
In reference to Claim 10: 
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 10.
(Original) The method of claim 1 wherein the comparing, at the PFM server, of the first account transaction data and the second account transaction data against the transaction threshold (see rejection of claim 1 above), includes 
Wehunt does not explicitly teach:
employing, at the PFM server, Levenshtein string matching to compare the first account transaction data and the second account transaction data.
Borodziewiez teaches:
employing, at the PFM server, Levenshtein string matching to compare the first account transaction data and the second account transaction data.((Borodziewiez) in at least para 0046, para 0057, para 0059, para 0061) 
Both Wehunt and Borodziewiez are directed toward transmitting data from a source location to a target location.  Borodziewiez teaches the motivation of utilizing Levenshtein matching processes in order to correlate data from a data source representing single data file to a data target containing a plurality of data files.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for data transfer from a source location to a target location of Wehunt to include the matching process of Borodziewiez since Borodziewiez teaches the motivation of utilizing Levenshtein matching processes in order to correlate data from a data source representing single data file to a data target containing a plurality of data files.
Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon) in view of US Pub No. 2003/0225688 A1 by Dobbins (Dobbins) as applied to Claim 1 above, and further in view of US Pub No. 2003/0051097 A1 by Ottesen et al. (Ottesen)
In reference to Claim 11:
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 11.
(Original) The method of claim 1, wherein the comparing, at the PFM server, of the first account transaction data and the second account transaction data against the transaction threshold (see rejection of claim 1 above) includes 
Wehunt does not explicitly teach:
employing, at the PFM server, fuzzy pattern matching to compare the first account transaction data and the second account transaction data.
Ottesen teaches:
employing, at the PFM server, fuzzy pattern matching to compare the first account transaction data and the second account transaction data.((Ottesen) in at least para 0049-0063, para 0068-0075, para 0078-0080, para 0082, para 0089)
Both Wehunt and Ottesen are directed toward transferring data from a source to a target destination.  Ottesen teaches the motivation of utilizing fuzzy pattern matching in order to categorize different types of data in order to find a best fit and type of data when writing a new record so that data type is matched.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for data transfer from a source location to a target location of Wehunt to include the matching process of Ottesen since Ottesen teaches the motivation of utilizing fuzzy pattern matching in order to categorize different types of data in order to find a best fit and type of data when writing a new record so that data type is matched.
Claim 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Patent No. 7,120,597 B1 by Knudtzon et al (Knudtzon) in view of US Pub No. 2003/0225688 A1 by Dobbins (Dobbins) as applied to Claim 1 above, and further in view of US Pub 2013/0054721 A1 by Caden et al (Caden)
In reference to Claim 12:
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 12.
(Original) The method of claim 1, wherein the comparing, at the PFM server, of the first account transaction data and the second account transaction data against the transaction threshold (see rejection of claim 1 above) includes 
Wehunt does not explicitly teach:
employing, at the PFM server, crowd sourced matching to compare the first account transaction data and the second account transaction data.
Caden teaches:
employing, at the PFM server, crowd sourced matching to compare the first account transaction data and the second account transaction data.((Caden) in at least para 0005, para 0193, para 0197-0199, para 0201, para 0204-0206)
Both Wehunt and Caden are directed toward delivery of content from one source to a destination. Caden teaches the motivation of utilizing factors for ranking data source credibility such as crowd-sourcing values for credibility in order to determine the accuracy of the data source used.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for data transfer from a source location to a target location of Wehunt to include the credibility of sources of data as taught by Caden since Caden teaches the motivation of utilizing factors for ranking data source credibility such as crowd-sourcing values for credibility in order to determine the accuracy of the data source used.
Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon)  in view of US Pub No. 2003/0225688 A1 by Dobbins (Dobbins) as applied to Claim 1 above, and further in view of US Pub 2005/0130735 A1 by Ellis (Ellis)
In reference to Claim 13:
The combination of Wehunt, Kaehn, Knudtzon and Dobbins discloses the limitations of independent claim 1.  Wehunt further discloses the limitations of dependent claim 13.
(Original)The method of claim 1, wherein the comparing, at the PFM server, of the first account transaction data and the second account transaction data against the transaction threshold (see rejection of claim 1 above) includes 
Wehunt does not explicitly teach:
comparing, at the PFM server, one or more of a specific date range of transactions and a specific number of recent transactions.
Ellis teaches:
comparing, at the PFM server, one or more of a specific date range of transactions and a specific number of recent transactions ((Ellis) in at least para 0060).
Both Wehunt and Ellis are directed toward the endeavor of performing an account transfer from an old account to a new account.  Ellis teaches the motivation of rules which include specific date range of transaction and number of recent transactions in order to mitigate risk.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for data transfer from a source location to a target location of Wehunt to include risk management as taught by Ellis since Ellis teaches the motivation of rules which include specific date range of transaction and number of recent transactions in order to mitigate risk.
Claims 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Pub No. 7,120,597 B1 by Knudtzon et al. (Knudtzon) and further in view of US Patent No. 5,768,519 by Swift et al. (Swift)
In reference to Claim 14:
Wehunt teaches:
A method ((Wehunt) in at least para 0031, para 0049, Claim 1) comprising:
tracking a first financial account using a personal financial manager (PFM) server; ((Wehunt) in at least para 0013, para 0028, para 0032, para 0043, para 0045-0046, para 0049);
receiving, at the PFM server, first account identification data and first account transaction data for the first financial account from a first data aggregator server over a network using a first application programming interface (API) ((Wehunt) in at least para 0013, para 0028, para 0032, para 0039, para 0043, para 0045-0046, para 0049) ;
receiving, at the PFM server, customized [personal] data related to the first account transaction data from a user ((Wehunt) in at least para 0008, para 0012);
including, at the PFM server, the customized data in the first account transaction data ((Wehunt) in at least para 0008, para 0012); ...
... receiving, at the PFM server, second account identification data and second account transaction data from the second data aggregator server over the network ((Wehunt) in at least para 0018; wherein the prior art teaches (“the ASK application can also capture online documents associated with the customer from the old bank account, and transfer them to an electronic storage facility dedicated to the customer with the new account); para 0020-0023, para 0026-0027; wherein the prior art teaches ("ASK Application could access CheckFree databases to automatically gather old account data electronically, and transfer this data to new account records stored in the new bank's databases.”), para 0036, para 0039, para 0041);
comparing, at the PFM server, the first account identification data and the second account identification data against an identification threshold [predefined] to determine if the second account identification data matches the first account identification data of the first financial account... ((Wehunt) in at least FIG. 2 ref # 214, #228; para 0028, para 0039-0041, para 0045); and
in response to determining that the second account identification data does not match the first account identification data, comparing, at the PFM server, the first account transaction data and the second account transaction data against a transaction threshold to determine if the second account transaction data matches the first account transaction data of the first financial account Wehunt) in at least FIG. 2 ref # 214, #228; para 0039-0041-0045); and
Wehunt does not explicitly teach:
detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable to the PFM server over the network and that a second data aggregator server is currently available to the PFM server over the network;
in response to the detecting, switching, at the PFM server, from the first data aggregator server to the second data aggregator server, the second data aggregator server configured to send data for the at least some of the same financial accounts with different data fields and/or with different data formats than the first data aggregator server using a second API different than the first API;
in response to the switching, receiving, at the PFM server, [data];
comparing...by overlaying the first account transaction data with the second account transaction data for a specified period of time to determine whether the first account transaction data matches the second account transaction data for the specified period of time
in response to determining that one or more of the second account identification data matches the first account identification data and the second account transaction data matches the first account transaction data, merging, at the PFM server, the second account identification data and the second account transaction data with the first account identification data and the first account transaction data such that the customized data remains present in the merged data.
Kaehn teaches:
detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable to the PFM server over the network and that a second data aggregator server is currently available to the PFM server over the network ((Kaehn) in at least FIG. 6; para 0018, para 0033, wherein the prior art teaches each serving having respective interface; para 0048, para 0104-0105, para 0121-0130, para 0138-0139);
in response to the detecting, switching, at the PFM server, from the first data aggregator server to the second data aggregator server, ... ((Kaehn) in at least FIG. 6; para 0018, para 0033, wherein the prior art teaches each serving having respective interface; para 0048, para 0104-0105, para 0121-0130, para 0138-0139)
in response to the switching, receiving, at the PFM server, [data]  ((Kaehn) in at least FIG. 2 ref # 207; FIG. 5; para 0048, para 0103-0105, para 0120, para 0142, para 0144);
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service
Knudtzon teaches:
comparing... the first account identification data and the second account identification data against an identification threshold [predefined] to determine if the second account identification data matches the first account identification data of the first financial account by overlaying the first account transaction data with the second account transaction data for a specified period of time to determine whether the first account transaction data matches the second account transaction data for the specified period of time ((Knudtzon) in at least Col 4 lines 55-67, Col 8 lines 26-57, Col 8 lines 1-Col 9 lines 1-42 wherein the prior art teaches matching the overlay journal data on a record by record basis with overlay general ledger accounts, Col 10 lines 33-59, Col 12 lines 36-44
Both Wehunt and Knudtzon are directed toward accounting practices with respect to transaction datasets.  Knudtzon teaches the motivation of adjusting journal entries for each general ledger account and each financial transaction associated with the general ledger accounts so that repetitions of data entry and reconciliation for specific journal entries can be matched and reversal of data entries can be reduced. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to data entry of account datasets of Wehunt to include the overlay system of Knudtzon since Knudtzon teaches the motivation of adjusting journal entries for each general ledger account and each financial transaction associated with the general ledger accounts so that repetitions of data entry and reconciliation for specific journal entries can be matched and reversal of data entries can be reduced. 
Swift teaches:
the second data aggregator server configured to send data for the at least some of the same financial accounts with different data fields and/or with different data formats than the first data aggregator server using a second API different than the first API ((Swift) in at least FIG. 4-5; FIG. 7; Col 2 lines 40-64, Col 5 lines 31-Col 6 lines 1-9, Col 6 lines 45-64, Col 7 lines 35-32, Col 9 lines 60-49, Col 11 lines 1-12, Col 12 lines 47-Col 13 lines 1-10)
in response to determining that one or more of the second account identification data matches the first account identification data and the second account transaction data matches the first account transaction data, merging, at the PFM server, the second account identification data and the second account transaction data with the first account identification data and the first account transaction data such that the customized data remains present in the merged data ((Swift) in at least Col 9 lines 44).
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation matching account identifiers that are already present in order to prevent duplication and teaches the motivation of modifying data fields when there is a conflict between the data fields from the first source and the data fields from the target domain that receives the data. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation matching account identifiers that are already present in order to prevent duplication and teaches the motivation of modifying data fields when there is a conflict between the data fields from the first source and the data fields from the target domain that receives the data.
In reference to Claim 15:
The combination of Wehunt, Kaehn, Knudtzon and Swift discloses the limitations of independent claim 14.  Wehunt further discloses the limitations of dependent claim 15.
(Original) The method of claim 14 (see rejection of claim 14 above), 
wherein the customized data includes ... transaction splits.((Wehunt) in at least para 0023, para 0041)
Wehunt does not explicitly teach:
wherein the customized data includes transaction categorizations, transaction taggings, ...
Swift teaches:
wherein the customized data includes transaction categorizations [group], taggings [id’s], memos, and transaction splits.((Swift) in at least FIG. 2-3; FIG. 4 ref # 108-110, FIG. 7; Col 5 lines 45-67, Col 7 lines 9-24, lines 35-52)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources 
In reference to Claim 17:
The combination of Wehunt, Kaehn, Knudtzon and Swift discloses the limitations of independent claim 14.  Wehunt further discloses the limitations of dependent claim 17.
(Original) The method of claim 14 (see rejection of claim 14 above), 
wherein the customized data comprises one or more of ... memos, and splits related to the first account transaction data .((Wehunt) in at least para 0023, para 0041)
Wehunt does not explicitly teach:
wherein the customized data comprises one or more of custom categorizations, taggings, ....
Swift teaches:
wherein the customized data comprises one or more of custom categorizations [group], taggings [assigned ID’s].((Swift) in at least FIG. 2-3; FIG. 4 ref # 108-110, FIG. 7; Col 5 lines 45-67, Col 7 lines 9-24, lines 35-52)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources 
Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon) in view of US Patent No. 5,768,519 by Swift et al. (Swift) as applied to claim 14 above, and further in view of US Pub. No. 2011/0055291 A1 by Henderson et al (Henderson)
In reference to Claim 16:
The combination of Wehunt, Kaehn, Knudtzon and Swift discloses the limitations of independent claim 14.  Wehunt further discloses the limitations of dependent claim 16.
(Original) The method of claim 14 (see rejection of claim 14 above), further comprising 
Wehunt does not explicitly teach:
displaying the merged data from the first API and the second API to a user
Hendeson teaches:
displaying the merged data from the first API from the first API and the second API to a user. ((Henderson) in at least Abstract; para 0001-0005, para 0016-0018, para 0022-0023, para 0025-0026)
Both Wehunt and Henderson are directed toward data that is aggregated between two systems.  Henderson teaches the motivation of each system having its own interface for accessing data with their protocols.  Henderson teaches the motivation of merging data from different systems/databases and displaying the data in order allow the user to compare data between different system/databases and to reduce the difficulty for viewing and comparing by minimizing the number of windows to manipulate and view. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface infrastructure and to modify the exchange of data process for data transfer of Wehunt to include data merging process and interface infrastructure as taught by Henderson since Henderson teaches the motivation of merging data from different systems/databases and displaying the data in order allow the user to compare data between different system/databases and to reduce the difficulty for viewing and comparing by minimizing the number of windows to manipulate and view.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2006/0116949 A1 by Wehunt et al. (Wehunt), in view of US Pub No. 2005/0021771 A1 by Kaehn et al. (Kaehn) in view of US Patent No. 5,768,519 by Swift et al. (Swift) in view of US Patent No. 7,120,597 B1 by Knudtzon et al. (Knudtzon) and further in view of US Pub. No. 2011/0264956 A1 by Ito et al (Ito)
In reference to Claim 18:
Wehunt teaches:
A method ((Wehunt) in at least par 0031, para 0049, Claim 1) comprising:
tracking a first financial account using a personal financial manager (PFM) server ((Wehunt) in at least para 0013, para 0028, para 0032, para 0043, para 0045-0046, para 0049); 
receiving, at the PFM server, first account identification data and first account ((Wehunt) in at least para 0013, para 0028, para 0032, para 0039, para 0043, para 0045-0046, para 0049);
transaction data for the first financial account from a first data aggregator server over a network using a first financial data feed having a first application programming interface (API) ((Wehunt) in at least para 0018; wherein the prior art teaches (“the ASK application can also capture online documents associated with the customer from the old bank account, and transfer them to an electronic storage facility dedicated to the customer with the new account); para 0020-0023, para 0026-0027; wherein the prior art teaches ("ASK Application could access CheckFree databases to automatically gather old account data electronically, and transfer this data to new account records stored in the new bank's databases.”), para 0036, para 0039, para 0041); 
receiving, at the PFM server, customized [personal] data generated by a user, the customized data related to the first account transaction data ((Wehunt) in at least para 0008, para 0012); 
including, at the PFM server, data that comprises one or more custom additions, the one or more custom additions comprising one or more of custom categorizations, taggings, memos, and splits that are related to the first account transaction data .((Wehunt) in at least para 0023, para 0041);...
... data aggregator server configured to send data for the at least some of the user’s financial accounts that were accessible via the first data aggregator server, ... ((Wehunt) in at least para 0013, para 0028, para 0032, para 0039, para 0043, para 0045-0046, para 0049)...
Wehunt does not explicitly teach:
detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable to the PFM server over the network and that a second data aggregator server is currently available to the PFM server over the network;
in response to the detecting, switching, at the PFM server, from the first data aggregator server to a second data aggregator server, the second data aggregator server configured to send data for the at least some of the user’s financial accounts [data] that were accessible via the first data aggregator server, wherein at least a portion of the user’s financial accounts accessible via the second data aggregator server comprise different data fields and different data formats than the user’s financial accounts accessible via the first data aggregator server, the second data aggregator server using a second financial data feed having a second API that is different from the first API;
in response to the switching, receiving, at the PFM server, second account identification data and second account transaction data from the second data aggregator server over the network for one or more of the user’s financial accounts accessible via the second data aggregator server using the second financial data feed having the second API;
comparing, at the PFM server, the first account identification data and the second account identification data against an identification threshold to determine if the second account identification data matches the first account identification data of the first financial account, by overlaying the first account transaction data with the second account transaction data for a specified period of time to determine whether the first account transaction data matches the second account transaction data for specified period of time;
in response to determining that the second account identification data does not match the first account identification data of the first financial account, comparing, at the PFM server, the first account transaction data and the second account transaction data against a transaction threshold to determine if the second account transaction data matches the first account transaction data of the first financial account, the transaction threshold comprising a predetermined percentage of fields that match between the first account transaction data and the second account transaction data;
in response to determining one or more of the second account identification data matches the first account identification data and the second account transaction data matches the first account transaction data, merging, at the PFM server, the second account identification data and the second account transaction data with the first account identification data and the first account transaction data; and
appending the data comprising the one or more custom additions that is included in the first account transaction data to the second account transaction data such that the one or more custom additions remain present in the merged data.
Kaehn teaches:
detecting, at the PFM server, that the first account transaction data from the first data aggregator server has become unavailable to the PFM server over the network and that a second data aggregator server is currently available to the PFM server over the network ((Kaehn) in at least FIG. 6; para 0018, para 0033, wherein the prior art teaches each serving having respective interface; para 0048, para 0104-0105, para 0121-0130, para 0138-0139);
in response to the detecting, switching, at the PFM server, from the first data aggregator server to a second data aggregator server... ((Kaehn) in at least FIG. 2 ref # 207; FIG. 5; para 0048, para 0103-0105, para 0120, para 0142, para 0144)
in response to the switching, receiving, at the PFM server, [data] ((Kaehn) in at least FIG. 2 ref # 207; FIG. 5; para 0048, para 0103-0105, para 0120, para 0142, para 0144)
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service
Swift teaches:
the second data aggregator server configured to send data for the at least some of the user’s financial accounts that were accessible via the first data aggregator server, wherein at least a portion of the user’s financial accounts accessible via the second data aggregator server comprise different data fields and different data formats than the user’s financial accounts accessible via the first data aggregator server, the second data aggregator server using a second financial data feed having a second API that is different from the first API ((Swift) in at least FIG. 4; FIG. 7; Col 5 lines 30-Col 6 lines 1-10, Col 7 lines 10-Col 8 lines 1-9, Col 9 lines 45-56, Col 10, Col 12 lines 35-56);
... receiving, at the PFM server, second account identification data and second account transaction data from the second data aggregator server over the network for one or more of the user’s financial accounts accessible via the second data aggregator server using the second financial data feed having the second API ((Swift) in at least FIG. 4; FIG. 6, FIG. 7; Col 5 lines 30-Col 6 lines 1-10, Col 7 lines 10-Col 8 lines 1-9, Col 9 lines 45-56, Col 10, Col 12 lines 35-56, Col 15 lines 35-Col 17 lines 1-8);
comparing, at the PFM server, the first account identification data and the second account identification data against an identification threshold to determine if the second account identification data matches the first account identification data of the first financial account ((Swift) in at least Col 9 lines 44-Col 12, Col 13 lines 55-65), ;
in response to determining that the second account identification data does not match the first account identification data of the first financial account ((Swift) in at least Col 10 lines 1-20), comparing, at the PFM server, the first account transaction data and the second account transaction data against a transaction threshold to determine if the second account transaction data matches the first account transaction data of the first financial account ((Swift) in at least Col 10), ...
in response to determining one or more of the second account identification data matches the first account identification data and the second account transaction data matches the first account transaction data, merging, at the PFM server, the second account identification data and the second account transaction data with the first account identification data and the first account transaction data ((Swift) in at least Abstract; FIG. 7-8; Col 15 lines 55-Col 17 lines 1-8); and
appending the data comprising the one or more custom additions that is included in the first account transaction data to the second account transaction data such that the one or more custom additions remain present in the merged data ((Swift) in at least Col 10 lines 1-20)
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting and selecting a new server, when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service
Knudtzon teaches:
comparing, ... to determine if the second account identification data matches the first account identification data of the first financial account...by overlaying the first account transaction data with the second account transaction data for a specified period of time to determine whether the first account transaction data matches the second account transaction data for specified period of time ((Knudtzon) in at least Col 4 lines 55-67, Col 8 lines 26-57, Col 8 lines 1-Col 9 lines 1-42 wherein the prior art teaches matching the overlay journal data on a record by record basis with overlay general ledger accounts, Col 10 lines 33-59, Col 12 lines 36-44
Both Wehunt and Knudtzon are directed toward accounting practices with respect to transaction datasets.  Knudtzon teaches the motivation of adjusting journal entries for each general ledger account and each financial transaction associated with the general ledger accounts so that repetitions of data entry and reconciliation for specific journal entries can be matched and reversal of data entries can be reduced. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to data entry of account datasets of Wehunt to include the overlay system of Knudtzon since Knudtzon teaches the motivation of adjusting journal entries for each general ledger account and each financial transaction associated with the general ledger accounts so that repetitions of data entry and reconciliation for specific journal entries can be matched and reversal of data entries can be reduced. 
Ito teaches:
the transaction threshold comprising a predetermined percentage of fields that match between the first account transaction data and the second account transaction data ((Ito) in at least FIG. 19-20, para 0104, para 0236, para 0284-0291, para 0303, para 0307, para 0337, para 0339, para 0346-0347, para 0349, para 0439)
Both Wehunt and Ito are directed toward systems which transmit and route data from one location to another.  Ito teaches that in the event there is a failure in the transmission the motivation applying a matching probability threshold of failure record entry in order to rank the match probability in descending order.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the data matching analysis as taught by Ito since Ito teaches that in the event there is a failure in the transmission the motivation applying a matching probability threshold of failure record entry in order to rank the match probability in descending order.  
In reference to Claim 19:
The combination of Wehunt, Kaehn, Swift, Knudtzon and Ito discloses the limitations of independent claim 18.  Wehunt further discloses the limitations of dependent claim 19.
(Original) The method of claim 18 (see rejection of claim 18 above), wherein the customized data includes 
one or more of transaction categorizations, transaction taggings, and transaction splits. ((Wehunt) in at least para 0023, para 0041)
Swift teaches:
one or more of transaction categorizations, transaction taggings,  [assigned ID’s].((Swift) in at least FIG. 2-3; FIG. 4 ref # 108-110, FIG. 7; Col 5 lines 45-67, Col 7 lines 9-24, lines 35-52)
Both Wehunt and Swift are directed toward transferring account data from an account source domain to an account target domain.  Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the exchange of data process for data transfer of Wehunt to include data merging process as taught by Swift since Swift teaches the motivation categorizing/grouping and tagging/id’s in order to reduce the number of access control entries (ACEs) stored on protected network resources 
In reference to Claim 20:
The combination of Wehunt, Kaehn, Swift, Knudtzon and Ito discloses the limitations of independent claim 18.  Wehunt further discloses the limitations of dependent claim 20.
(Original) The method of claim 18, wherein the detecting, at the PFM server, that the first data aggregator server has become unavailable over the network (see rejection of claim 18 above) includes 
Wehunt does not explicitly teach:
detecting, at the PFM server, that services over the network of the first data aggregator server have halted
Kaehn teaches:
detecting, at the PFM server, that services over the network of the first data aggregator server have halted. ((Kaehn) in at least FIG. 6; para 0018, para 0033, wherein the prior art teaches each serving having respective interface; para 0048, para 0104-0105, para 0121-0130, para 0138-0139)
Both Wehunt and Kaehn are directed toward business sessions which transmit data using multiple server networks (see Wehunt para 0023).   Kaehn teaches the motivation of detecting when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details related to server communication of Wehunt to include the details of server communications sessions of Kaehn since Kaehn teaches the motivation of detecting when a server is down so that a new server can be selected to continue the business session in order to determine when a server is going down or has gone down and to prevent imbalance of server capability/load conditions and prevent errors caused when servers are switched in mid-service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2014/0114611 A1 by Moyne et al, US Patent No. 10,460,391 B12 by Caldwell are cited for teaching that overlaying data to match the data is known in the business industry. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697